Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 12/02/2021. Claims 1-2, 4-7, 9-11, 13-16, 18-20, and 22-25 are currently pending. Claims 3, 8, 12, 17, 21 and 26-27 are canceled per applicant’s request.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
	Regarding remarks on the objection to the claims, the amendment accompanied with persuasive arguments is accepted and the previous objections are withdrawn.
	 Regarding argument on the rejections under 35 U.S.C. §112(b), the amendment accompanied with persuasive arguments is accepted and the previous objections are withdrawn.
Regarding arguments on the rejections under 35 U.S.C. §103 rejections to the claims, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection. 

Applicant argues (see pg. 18 line 1- pg. 19 last line) that Kuckes describes calculating a tool matrix TlMat for the tool, using measurements from multiple sensors (i e., measurements V1 V2 . . V8 from sensors 30) in order to calculate the tool matrix constant, not using measurement form each individual sensor at a time, so failing to disclose the amended claims limitations.
Examiner respectfully disagrees with the arguments because Kuckes shows determining a set of calibration coefficient for a single sensor 1 (See voltage output of a sensor V1 in matrix form, Eq. 10 [0041], tool constant, equivalent to a set of calibration coefficients for each individual sensor  [0042]). Although Kuckes shows calculating TlMax matrix using 8 sensors together in later disclosure, it would be have been also obvious to a person having an ordinary skill in the art at the time the invention is made to select only one individual sensor at a time, i.e. each individual sensor, to perform measurements and coefficient calculations for each individual sensor since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.

Claim Objections
	Claim 19 is objected to because of the following informalities:  As per claim 19, the phrase “a processor configured to determine a set of calibration coefficients for each one of the individual sensors of the plurality of sensors, each one of the individual sensors of the plurality of sensors configured as a single component sensor” should be replaced with “a processor configured to determine a set of calibration coefficients for each one of the .    
	Appropriate correction is required.

Claim Interpretation - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Independent claim 1 recites newly amended limitations/steps “determining a set of calibration coefficients“, “selecting four of the magnetic field measurements” and “generating the set of calibration coefficients for a tool constant matrix for the individual sensor”. Independent claims 10 and 19 also recite limitations equivalent to the limitations of claim 1.
	The above recited amended limitations can be interpreted as an abstract idea belonging to mental process grouping or mathematical concept according to the 2019 Patent Eligibility Guideline (PEG). 

	Furthermore, the specification discloses advantages of current application as having less number of sensors are required and can avoid blind spots over conventional methods (SPEC. [pg. 1 line 3 from the bottom - pg. 2 line 7]) by proving high accuracy of ranging measurement with minimal number of sensors with flexible sensing directions. Although the advantages of current application is not positively recited in the claims, the limitations “generating and storing the set of calibration coefficient on a tool constant matrix library in a storage” in combination with earlier recited additional elements is perceived as useful and significant to overcome judicial exception. So the limitation is determined as integrating into a practical application at step 2A prong 2 analysis.
 	Therefore, claims 1-2, 4-7, 9-11, 13-16, 18-20, and 22-25 are interpreted as patent eligible.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4, 10-11, 13, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuckes (US 20150308260 A1), hereinafter ‘Kuckes’ in view of Schmitt (US 20150323568 A1), hereinafter ‘Schmitt’, Smith (US 20020100178 A1), hereinafter ‘Smith’ and Keegan (US 20130329841 A 1 ), hereinafter 'Keegan'.
As per claim 1, Kuckes discloses the claim as follows.
A method comprising: (method [0013])
	determining a set of calibration coefficients for each sensor of a plurality of sensors of a ranging tool, (voltage output of a sensor V1 in matrix form, Eq. 10 [0041], tool constant, equivalent to a set of calibration coefficients for sensor 1 [0042])
	wherein each one of the sensors is configured as a single component sensor, and wherein for each one of the individual sensors of the plurality of sensors the method further comprising: (sensor sub sensor sub 16 having one or more electromagnetic sensors [0015, 0019, Fig. 1, 0021], 8 primary … component sensors 30 [0021, Fig. 2A, 2B, 2C], equivalent to individual sensor. Side note: even if sensors 30 are interpreted as a multi component sensor, see Schmitt disclosing a single component sensor - a sensor chip, elements ... on the sensor chip [0002], sensor units ... on a chip substrate [0014] and it would be obvious to replace each sensor of Kuckes with sensors of Schmitt and select each one of the individual sensor for each measurement since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179).
	conducting magnetic field measurements, using the sensor, at four or more different azimuthal angles of the sensor with respect to a rotational position of the ranging tool relative to a line extending to a center of an excitation source from a center of the ranging tool, (measurements are taken, measurements including ... the direction, current flow on the target well bore, i.e. equivalent to an excitation source, MWD tool [0016], SHA/drilling assembly 14 includes a sensor hub 16, sensors [0015, Fig. 1], The apparatus may be otherwise oriented 'rotated 90 degrees or at other orientations' [0014], a sensor 'i' shown in FIG. 3 being rotated, i.e., angle Atsi is varied over 360 degrees [0039]; controllably rotating ... of the tool, Atri1, Atr2 ... Atrn, equivalent to measurements at four or more different azimuthal angles of the sensor with respect to a direction to an excitation source. See eq. 11 [0050])

Although the measurements and coefficient calculations were performed for all 8 sensors together, it would be obvious to a person having an ordinary skill in the art at the time the invention is made to select only one sensor at a time, i.e. each individual sensor, to perform measurements and coefficient calculations for each individual sensor since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.

Kuckes continues to disclose “the excitation source having a current of a known value flowing in the excitation source, the ranging tool separated from the excitation source at a known distance from a center of the ranging tool to a center of the excitation source;” (current flow produced on the target wellbore generates electro-magnetic field in the vicinity of the electromagnetic sensors, R is the center to center radial distance [0029, Fig. 3]) and 
	“selecting the magnetic field measurements corresponding to four or more different azimuthal angles of the sensor” (A set of measurements V1i … V8i, MeasMat = CalPatMat * T1Mat, eq. 16, Atri1, Atr2 … Atrn, equivalent to measurements at four or more different azimuthal angles of the sensor [0050]; tool matrix T1Mat, eq. 17 [0051]), but does not explicitly recite 
	“selecting four of the magnetic field measurements corresponding to four azimuthal angles of the four or more different azimuthal angles of the sensor”.

Smith discloses “selecting four of the magnetic field measurements corresponding to four azimuthal angles of the sensor” (measurement are taken … at each of four azimuth [col 10 line 44-48, clams 3-4, 14 and 22], side note: four other orientations besides four azimuthal angle can be assumed are aligned, e.g. zero for instance, in the same setup as the current application so that they can be treated as providing no additional orientations).



Kuckes further discloses “generating, using a processor, the set of calibration coefficients for the tool constant matrix for the sensor using values determined for the four selected magnetic field measurements and a design matrix, wherein the design matrix is based on the known value of the current, the known distance from the center of the ranging tool to the center of the excitation source, the four azimuthal angles of the four or more different azimuthal angles, and a known orientation of the sensor; (microprocessor [0025, 0026], tool matrix T1Mat, eq. 16 and 17 [0050-0051], equivalent to a tool constant matrix with n selected measurements and corresponding to four or more azimuthal angles, CalParMat, equivalent to a design matrix [0050-0051]; current flow, R is the center to center radial distance [0029, Fig. 3], angle Ars [0031], angle, orientation of the sensor [0037]) and


However, Kuckes is silent regarding the use of only four azimuthal angle for generating the tool constant matrix and the use of a tool constant matrix library. 

Smith discloses the use of four azimuthal angle measurement (measurement, four azimuth angle [col 10 line 44-48, clams 3-4, 14 and 22]) for “a matrix compensation coefficient“ (azimuth, a measured magnetic field  vector, vector values are used to calculate a matrix compensation coefficient [col2 line 22-36], matrix coefficient [col 10 line 22-37]) and the concept of storing and reuse of the calculated coefficient (coefficients are stored and then used during normal operations … to correct subsequently measured magnetometer data [abs’]).

Keegan discloses “storing calibration coefficient as library data" (stored calibration sets
622 that include multiple sets of filter coefficients 'stored, for example, in a Filter
Coefficients Library 358' [0072]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Smith and Keegan to generate a tool constant matrix for the individual sensor using the four selected magnetic field measurements based on 

As per claim 10, Kuckes discloses the claim as follows.
	A machine-readable storage device having instructions stored thereon, which, when performed by a machine, cause the machine to perform operations, the operations comprising: (computer system, a non-transitory, computer-readable storage [0054])
	determining a set of calibration coefficients for each sensor of a plurality of sensors of a ranging tool, (voltage output of a sensor V1 in matrix form, Eq. 10 [0041], tool constant, equivalent to a set of calibration coefficients for sensor 1 [0042])
	wherein each of one of the sensors is configured as a single component sensor, (sensor sub sensor sub 16 having one or more electromagnetic sensors [0015, 0019, Fig. 1, 0021], 8 primary … component sensors 30 [0021, Fig. 2A, 2B, 2C], equivalent to individual sensor. Side note: even if sensors 30 are interpreted as a multi component sensor, see Schmitt disclosing a single component sensor - a sensor chip, elements ... on the sensor chip [0002], sensor units ... on a chip substrate [0014] and it would be obvious to replace each sensor of Kuckes with sensors of Schmitt and select each one of the individual sensor for each measurement since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179) and
	wherein for each sensor of the one or more sensors the method further comprising: (sensors [0015, Fig. 1. 0019])
	conducting magnetic field measurements, using the sensor, at four or more different azimuthal angles of the sensor with respect to a rotational positon of the ranging tool relative to a line extending to a center of an excitation source from the ranging tool,(measurements are taken, measurements including … the direction, current flow on the target wellbore, i.e. equivalent to an excitation source, MWD tool [0016], BHA/drilling assembly 14 includes a sensor hub 16, sensors [0015, Fig. 1], The apparatus may be otherwise oriented ‘rotated 90 degrees or at other orientations’ [0014], a sensor 'i' shown in FIG. 3 being rotated, i.e., angle Atsi is varied over 360 degrees [0039]; controllably rotating … of the tool, Vi1, V2i … V8i; Atri1, Atr2 … Atrn, equivalent to measurements at four or more different azimuthal angles of the sensor with respect to a direction to an excitation source. See eq. 11 [0050])

Although the measurements and coefficient calculations were performed for all 8 sensors together, it would be obvious to a person having an ordinary skill in the art at the time the invention is made to select only one sensor at a time, i.e. each individual sensor, to perform measurements and coefficient calculations for each individual sensor since it has been held that omission of an element and its function in a combination where the remaining elements 

Kuckes continues to disclose “the excitation source having a current of a known value flowing in the excitation source, the ranging tool separated from the excitation source at a known distance from a center of the ranging tool to a center of the excitation source; (current flow produced on the target wellbore generates electro-magnetic field in the vicinity of the electromagnetic sensors, R is the center to center radial distance [0029, Fig. 3]) and 
	“selecting the magnetic field measurements corresponding to four or more different azimuthal angles of the sensor” (A set of measurements V1i … V8i, MeasMat = CalPatMat * T1Mat, eq. 16, Atri1, Atr2 … Atrn, equivalent to measurements at four or more different azimuthal angles of the sensor [0050]; tool matrix T1Mat, eq. 17 [0051]), but does not explicitly recite 
	“selecting four of the magnetic field measurements corresponding to four angles of the four or more different azimuthal angles of the sensor”.

Smith discloses “selecting four of the magnetic field measurements corresponding to four azimuthal angles of the sensor” (measurement are taken … at each of four azimuth [col 10 line 44-48, clams 3-4, 14 and 22], side note: four other orientations besides four azimuthal angle can be assumed are aligned, e.g. zero for instance, in the same setup as the current application so that they can be treated as providing no additional orientations).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Kuckes in view of Smith to select four of the magnetic field measurements corresponding to four azimuthal angles of the four or more different azimuthal angles of the individual sensor to produce minimum adequate calibrated results for a variety of arbitrary orientation and noisy environment of the tool.

Kuckes further discloses “generating, using a processor, the set of calibration coefficients for the tool constant matrix for the sensor using values determined for the four selected magnetic field measurements and a design matrix, wherein the design matrix based on the known value of the current, the known distance from the center of the ranging tool to the center of the excitation source, the four azimuthal angles of the four or more different azimuthal angles, and a known orientation of the sensor; (microprocessor [0025, 0026], tool matrix T1Mat, eq. 16 and 17 [0050-0051], equivalent to a tool constant matrix with n selected measurements and corresponding to four or more azimuthal angles, CalParMat, equivalent to a design matrix [0050-0051]; current flow, R is the center to center radial distance [0029, Fig. 3], angle Ars [0031], angle, orientation of the sensor [0037]) and
	“storing, using a storage device, the set of calibration coefficients of the tool constant matrix“ (actual or modeled wellbore ranging data other data needed for the calibration as described herein is stored [0055]).



Smith discloses the use of four azimuthal angle measurement (measurement, four azimuth angle [col 10 line 44-48, clams 3-4, 14 and 22]) for “a matrix compensation coefficient“ (azimuth, a measured magnetic field  vector, vector values are used to calculate a matrix compensation coefficient [col2 line 22-36], matrix coefficient [col 10 line 22-37]) and the concept of storing and reuse of the calculated coefficient (coefficients are stored and then used during normal operations … to correct subsequently measured magnetometer data [abs’]).

Keegan discloses “storing calibration coefficient as library data" (stored calibration sets
622 that include multiple sets of filter coefficients 'stored, for example, in a Filter
Coefficients Library 358' [0072]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Smith and Keegan to generate a tool constant matrix for the individual sensor using the four selected magnetic field measurements based on the four azimuthal angles of the individual sensor and store coefficients of the tool constant matrix in a tool constant matrix library for the individual sensor for efficient use of the tool constant matrix in the application of “ranging” survey technique.

As per claim 19, Kuckes discloses the claim as follows.
	A system comprising: (system [abs, 0002])
	a current generator coupled to an excitation source to provide a current to the excitation source, the current having a known value; (electric current supply, electrode, i.e. equivalent to a current generator, connected to casing, electromagnetic filed generation, i.e. equivalent to the excitation source [0017], electric current with between 5 and 30 amperes rms is provided by the current source [0022])
	a plurality of sensors disposed on a ranging tool; (a sensor sub [0007, Fig. 2B and 2C], the BHA/drilling assembly 14 includes a sensor sub 16 having one or more electromagnetic sensors and circuitry for data communication [0015])
	and a processor configured to (microprocessor [0025, 0045, 0055, and 0105], electromagnetic sensors [0015, 0019-0020])
	determine a set of calibration coefficients for each one of the plurality of sensors, (voltage output of a sensor V1 in matrix form, Eq. 10 [0041], tool constant, equivalent to a set of calibration coefficients for sensor 1 [0042])
	each one of the plurality of sensors configured as a single component sensor, wherein for each sensor of the one or more sensors (sensor sub sensor sub 16 having one or more electromagnetic sensors [0015, 0019, Fig. 1, 0021], 8 primary … component sensors 30 [0021, Fig. 2A, 2B, 2C], equivalent to individual sensor. Side note: even if sensors 30 are interpreted as a multi component sensor, see Schmitt disclosing a single component sensor - a sensor chip, elements ... on the sensor chip [0002], sensor units ... on a chip substrate [0014] and it would be obvious to replace each sensor of Kuckes with sensors of Schmitt and select each one of the individual sensor for each measurement since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179)
	the processor is configured to (microprocessor [0025, 0045, 0055, and 0105])
	conduct magnetic field measurements, using the sensor, at four or more different azimuthal angles of the sensor with respect to a rotational position of the ranging tool relative to the a line extending to a center of the excitation source from a center of the ranging tool to the center of excitation source, (measurements are taken, measurements including … the direction, current flow on the target wellbore, i.e. equivalent to an excitation source, MWD tool [0016], BHA/drilling assembly 14 includes a sensor hub 16, sensors [0015, Fig. 1], The apparatus may be otherwise oriented ‘rotated 90 degrees or at other orientations’ [0014], a sensor 'i' shown in FIG. 3 being rotated, i.e., angle Atsi is varied over 360 degrees [0039]; controllably rotating … of the tool; Atri1, Atr2 … Atrn, equivalent to measurements at four or more different azimuthal angles of the sensor with respect to a direction to an excitation source. See eq. 11 [0050])

Kuckes continues to disclose “the excitation source having a current of a known value flowing in the excitation source, the ranging tool separated from the excitation source at 
	“select the magnetic field measurements corresponding to four or more different azimuthal angles of the sensor” (A set of measurements V1i … V8i, MeasMat = CalPatMat * T1Mat, eq. 16, Atri1, Atr2 … Atrn, equivalent to measurements at four or more different azimuthal angles of the sensor [0050]; tool matrix T1Mat, eq. 17 [0051]), but does not explicitly recite 
	“select four of the magnetic field measurements corresponding to four azimuthal angles of the four or more different azimuthal angles of the sensor”.

Smith discloses “select four of the magnetic field measurements corresponding to four azimuthal angles of the sensor” (measurement are taken … at each of four azimuth [col 10 line 44-48, clams 3-4, 14 and 22], side note: four other orientations besides four azimuthal angle can be assumed are aligned, e.g. zero for instance, in the same setup as the current application so that they can be treated as providing no additional orientations).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Kuckes in view of Smith to select four of the magnetic field measurements corresponding to four azimuthal angles of the four or more different azimuthal angles of 

Kuckes further discloses “generate the set of calibration coefficients for the tool constant matrix for the sensor using the field measurements and a design matrix, wherein the design matrix is based on the known value of the current, the known distance from the center of the ranging tool to the center of the excitation source, the four azimuthal angles of the four or more different azimuthal angles, and a known orientation of the sensor; (microprocessor [0025, 0026], tool matrix T1Mat, eq. 16 and 17 [0050-0051], equivalent to a tool constant matrix with n selected measurements and corresponding to four or more azimuthal angles, CalParMat, equivalent to a design matrix [0050-0051]; current flow, R is the center to center radial distance [0029, Fig. 3], angle Ars [0031], angle, orientation of the sensor [0037]) and
	“store, using a storage device, the set of calibration coefficients of the tool constant matrix“ (actual or modeled wellbore ranging data other data needed for the calibration as described herein is stored [0055]).

Although Kuckes is silent regarding the use of only four azimuthal angle for generating the tool constant matric and the use of a tool constant matrix library, Smith discloses 


Keegan discloses “storing calibration coefficient as library data" (stored calibration sets
622 that include multiple sets of filter coefficients 'stored, for example, in a Filter
Coefficients Library 358' [0072]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Smith and Keegan to generate a tool constant matrix for the individual sensor using the four selected magnetic field measurements based on the four azimuthal angles of the individual sensor and store coefficients of the tool constant matrix in a tool constant matrix library for the individual sensor for efficient use of the tool constant matrix in the application of “ranging” survey technique.

As per claims 2, 11 and 20, Kuckes, Schmitt, Smith and Keegan disclose claim 1, 10 and 19 set forth above.
i.e. equivalent to different sensor direction see the definition in Fig. 3, reference well carrying currents, i.e. equivalent to the excitation source [Fig. 3])
	“wherein conducting the magnetic field measurements at the four or more different azimuthal angles comprises conducting magnetic field measurements at a plurality of different azimuthal angles in a range from                         
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                     to                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    ” (angle Atsiis varied over 360 degrees [0039, Fig.3])
	“wherein forming (side note: skipped for claim 20) the set of tool constant matrices for each one of the sensors for the different sensors for different tool face angles relative to the excitation source includes forming the set of tool constant matrices at the plurality of azimuthal angles;” (for sensor ‘i’, angle Atsi is varied over 360 degrees, side note: Atsi is related to Atri [0039] and see definitions in Fig. 3, the tool angle Atr is longitudinally varied in 30 degree increments, Calibration Parameter Matrix ‘CalParMat’, i.e. equivalent to the set of tool constant matrices [0052; Fig. 4]).

Although Kuckes discloses “storing the set of tool constant matrices for the respective sensor”, Kuckes is silent regarding “storing the set of tool constant matrices in a tool constant matrix library for the respective sensor”



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Keegan to store the set of tool constant matrices in a tool constant matrix library for each one of individual sensors that can be readily available for efficient use in applications of “ranging” survey technique.

As per claims 4, 13 and 22, Kuckes, Schmitt, Smith and Keegan disclose claims 1, 10 and 19 set forth above.
Kuckes further discloses “wherein the plurality of sensors are oriented in a tangential direction at the different azimuthal angles” (sensors 30, axes of sensitivity unit vectors sa1 … sa4, i.e. sensor’s orientation is equivalent to a tangential direction at the different azimuthal angles [0027, Fig 2B]).

However, Kuckes is silent regarding sensors are configured to sense in either a tangential direction or in a normal direction at the different azimuthal angles.

Schmitt discloses a sensor configured to sense magnetic field in any desired direction (one sensor element which is sensitive to magnetic fields, sensor element is oriented, i.e. twisted, tilted, and/or height-adjusted with respect to the conductor, such that the showing sensor element can be oriented to any desired direction to measure certain directional component of magnetic field from a magnetic field source [abs], a sensor chip, elements … on the sensor chip [0002], a magnetic field, a sensor element is spatially arranged, magnetic field caused by conductor … do not penetrate the sensor element or penetrate in a direction such that they do not generate any change in the sensor value in the sensor element, the arrangement can be achieved by inclining a sensitivity direction of the sensor element relative to a current conduction direction of the conductor [0005], As a rule, AMR, TMR and GMR sensors have a sensitivity direction which lies in the plane of the sensor structure, as a rule in the chip plane [0009], sensor units … on a chip substrate [0014]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Schmitt to use the plurality of sensors configured to sense in either a tangential direction or in a normal direction at the different azimuthal angles for more flexible sensing capability of “ranging” tool with minimal number of sensors.
Allowable Subject Matter
	Claims 5-9, 14-18 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claims 5, 14 and 23, the closest prior art of record, Kuckes, Schmidt, Smith and Keegan in view of Donderici (WO 2015099790 A1), hereinafter ‘Donderici’, either singularly or in combination, fail to anticipate or render obvious limitations 
	“creating (or create) a second tool constant matrix using the set of calibration coefficients for each one of the individual sensors of the plurality of sensors from the tool constant matrix library;
	generating (or generate) an inverse of the second tool constant matrix for the selected tool azimuthal angle;
	generating (or generate) the ranging distance based on a calculated value for a total magnetic field and a calculated value for a gradient magnetic field, including using a first set of two elements of the second design matrix to calculate the total magnetic field and using a second set of two elements of the second design matrix to calculate the gradient magnetic field” in combination with other limitations by interpreting the above last limitation as equivalent to the description disclosed in the specification [pg. 8 line 20-24, eq. 7A and 7B]).
As per claims 6-7, 9, 15-16, 18 and 24-25, claims would be also allowable because base claims 5, 14 and 23 would be allowable.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private AIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865